Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00642-CV

                                  David RODRIGUEZ,
                                        Appellant

                                            v.

  Richard R. STORM, Jr.; H-E-B, LP; Law Office of Shelton & Valadez; Mark A. Giltner;
                         William Tate; and Stephen Martinez,
                                      Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-13590
                      Honorable Mary Lou Alvarez, Judge Presiding

                                            &

                                   No. 04-19-00795-CV

                                  David RODRIGUEZ,
                                        Appellant

                                            v.

H-E-B, Jointly and Severally; William Tate, Jointly and Severally and as employee of H-E-B,
LP; Stephen Martinez, Jointly and Severally and as employee of H-E-B, LP; Meredith Reid as
employee of H-E-B LP, Jointly and Severally; Debra Ann Godoy as employee of H-E-B, LP,
               Jointly and Severally; and Mark Giltner, Jointly and Severally,
                                          Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-16263
                    Honorable Cynthia Marie Chapa, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA
                                                              04-19-00642-CV & 04-19-00795-CV


     In accordance with this court’s opinion of this date, the orders of the trial court are
AFFIRMED. Costs of the appeals are taxed against appellant.

       SIGNED May 6, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice




                                            -2-